Citation Nr: 0209168	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  98-10 227A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for Pellegrine Stieda 
disease of the left knee, currently rated as 10 percent 
disabling. 

2.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  
 
The issue of entitlement to service connection for post-
traumatic stress disorder requires additional development, 
and will be addressed in the remand that follows this 
decision. 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  Upon most recent examination, motion in the left knee was 
measured from full extension to 130 degrees of flexion with 
pain and crepitus; no instability in the left knee was 
demonstrated. 

3.  There are no extraordinary factors associated with the 
service-connected left knee disability productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.
 
CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
Pellegrine Stieda disease of the left knee are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.71a, Diagnostic Codes 5256-5263 (DC) (2001) 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by rating decision dated in June 1997, 
statement of the case dated in May 1998 and supplemental 
statement of the case dated in May 2001.  The Board concludes 
that the discussion therein adequately informed the veteran 
of the information and evidence needed to substantiate his 
claim, thereby meeting the notification requirements of the 
VCAA.  Thus, there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include VA and private clinical records pertaining to the 
service-connected left knee disability dated through June 
2000, has been obtained by the RO, and the veteran has not 
identified any additional pertinent records for submission by 
himself or that need to be obtained by VA.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  As 
such, the Board finds that the development requirements of 
the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating may be 
assigned for slight disability due to recurrent subluxation 
or lateral instability.  A 20 percent rating requires 
moderate disability.  Id.  

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  

Under 38 C.F.R. § 4.71a, DC 5260, flexion limited to 60 
degrees warrants a noncompensable rating, to 45 degrees a 10 
percent rating, and to 30 degrees a 20 percent rating.  Under 
38 C.F.R. § 4.71a DC 5261, extension of the knee limited to 5 
degrees warrants a noncompensable rating; to 10 degrees a 10 
percent rating, and to 15 degrees a 20 percent rating.  Full 
knee motion is from 140 degrees of flexion to 0 degrees of 
extension.  38 C.F.R. §  4.71, Plate II.  

In his July 2002 presentation to the Board, the veteran's 
representative requested consideration of a VA General 
Counsel precedential opinion (VAOPGCPREC 23-97) holding that 
a claimant who had arthritis and instability of the knee may 
be rated separately under DCs 5010-5003 and 5257.  This 
opinion cautioned that any such separate rating must be based 
on additional disabling symptomatology.  In determining 
whether additional disability exists, for purposes of a 
separate rating, the veteran must meet, at minimum, the 
criteria for a noncompensable rating under either of those 
codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (assignment of zero-percent ratings is consistent 
with requirement that service connection may be granted only 
in cases of currently existing disability).

With the above criteria in mind, the relevant facts will be 
summarized.  Service connection was granted for Pellegrine 
Stieda disease in the left knee by a July 1971 rating 
decision.  A 10 percent rating was assigned and has been 
continued until the present time.  The evidence of record at 
that time included service medical records reflecting 
treatment following injuries to the left knee in October 1968 
and August 1969.  The symptomatology included pain and 
swelling.  The first VA examination conducted upon separation 
from service in June 1971 included an X-ray which 
demonstrated Pellegrine Stieda ossification in the left knee.  
Findings from the physical examination included a normal 
range of motion in the left knee and tender lateral 
ligaments. 

In September 1983, the veteran was admitted to a VA medical 
facility for treatment of instability in the left knee, and 
underwent a medial reconstruction of the left knee at that 
time.  As for the more recent evidence, reports from a 
September 1998 VA examination reflects complaints of pain and 
swelling in the left knee, aggravated by increased physical 
activity.  The veteran reported having pain with rest and 
weight-bearing, and that activities such as squatting or 
climbing stairs resulted in increased pain.  It was indicated 
the veteran used a cane.  

Upon physical examination in September 1998, gait was slow 
but otherwise unremarkable.  There was a well-healed surgical 
scar over the medial aspect of the left knee and motion was 
from full extension to 130 degrees of flexion with 
discomfort.  No definite effusion was noted but there was 
tenderness to palpation of the patellofemoral joint.  There 
was a positive patella grind test and there was generalized 
tenderness to palpation of the medial aspect of the left knee 
as well as the medial femoral condyle.  The Lachman's test 
was negative and the collateral ligaments were stable.  The 
veteran was able to squat and rise again, and left quadriceps 
strength was 5/5.  The left quadriceps was two centimeters 
smaller than the right.  X-rays showed minimal to moderate 
degenerative changes and a deformity of the distal femur 
compatible with prior trauma.  The physician who examined the 
veteran in September 1998, referencing the holding in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), found no evidence of 
weakness in the left knee but commented "[c]ertainly pain 
can further limit functional ability and flareups with 
increased use as described, although it is not feasible to 
attempt to express this in terms of additional limitation of 
motion, as this cannot be determined with any degree of 
medical certainty." 

The most recent VA examination was conducted in June 2000, at 
which time the veteran complained that his left knee pain had 
worsened.  He stated that he cannot run or jump, and reported 
some instances of the left knee giving way, although he 
reported that his prior surgery had "tighten[ed] the knee 
up."  The physical examination findings were essentially the 
same as those demonstrated in 1998, to include range of 
motion from full extension to 130 degrees of flexion.  There 
was pain and crepitus with motion testing.  The collateral 
ligaments were stable to stress.  X-rays showed extensive 
hypertrophic changes along the medial femoral condyle with 
mild tri-compartmental joint space narrowing and degenerative 
changes.  

Applying the pertinent legal criteria to the facts summarized 
above, the VA clinical evidence of record does not 
demonstrate recurrent subluxation or lateral instability in 
the left knee, much less "moderate" disability resulting 
therefrom.  Thus, increased compensation under DC 5257 is not 
warranted.  The range of motion findings clearly also do not 
demonstrate the loss of motion required for increased ratings 
under DC 5260 or DC 5261.  Moreover, as instability or 
compensable limitation of motion in the left knee has not 
been demonstrated by physical examination, a separate rating 
under VAOPGCPREC 23-97 is not warranted.  While the Board 
notes the veteran's argument in May 2002 with respect to the 
choice of diagnostic codes by the RO, there are simply no 
objective findings demonstrating entitlement to a rating in 
excess of 10 percent for the left knee disorder under any 
other potentially applicable diagnostic code.  

Also weighed by the Board were the provisions of 38 C.F.R. § 
4.40 with regard to giving proper consideration to the 
effects of pain in assigning a disability rating, as well as 
the holding in DeLuca.  However, while the disability 
associated with the left knee clearly involves pain with 
motion, no additional functional loss associated with this 
pain which would warrant increased compensation above and 
beyond that currently in effect has been identified.  
Finally, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected left knee disability is demonstrated, nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).

In reaching the conclusions above, the Board has carefully 
considered the contentions submitted by and on behalf of the 
veteran.  The most probative evidence of record, however, is 
the objective clinical evidence contained in the reports from 
the most recent VA examinations of the left knee conducted in 
September 1998 and June 2000.  See Francisco v. Brown, 7 Vet. 
App. at 55 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).   


ORDER

Entitlement to a rating in excess of 10 percent for 
Pellegrine Stieda disease of the left knee is denied.  

REMAND

Subsequent to the February 2000 statement of the case 
addressing the issue of entitlement to service connection for 
post-traumatic stress disorder, evidence pertinent to this 
issue in the form of VA outpatient treatment records dated in 
1999 was received.  In particular, VA outpatient treatment 
reports dated June 1, 1999, and October 21, 1999, reflect 
diagnoses of post-traumatic stress disorder.  The veteran 
filed for an extension of time to submit his substantive 
appeal pending review of this evidence. 

By letter of April 12, 2000, the RO informed the veteran that 
he did not need an extension because he had until the 
expiration of the one-year appeal period, or until November 
16, 2000, to file his substantive appeal.  The RO further 
informed the veteran that, based on the new evidence received 
since the issuance of the statement of the case, a new 
decision would be issued on his claim.  The record does not 
contain a rating decision or a supplemental statement of the 
case considering the evidence submitted since the statement 
of the case.  This evidence has not been addressed in a 
supplemental statement of the case, as is required by 
38 C.F.R. § 19.31 (2001), and the issue is remanded for the 
following action:

The RO is requested to review the 
additional evidence of record submitted 
since the statement of the case and, if 
the appeal is denied, to prepare a 
supplemental statement of the case 
addressing the issue of entitlement to 
service connection for post-traumatic 
stress disorder that includes reference 
to and a discussion of all the pertinent 
evidence and argument submitted since the 
February 2000 statement of the case, to 
include the VA outpatient treatment 
reports dated in 1999 referenced above.  

Thereafter, to the extent the claim for service connection 
for post-traumatic stress disorder is not granted, and after 
application of applicable procedures, the case should be 
returned to the Board for further appellate review.  The 
purpose of this REMAND is to comply with procedural 
requirements, and the Board does not intimate an opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.  No action is required of the veteran 
until he is notified.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

